     Case 8:21-bk-10958-ES       Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34            Desc
                                  Main Document    Page 1 of 9


 1   RON BENDER (SBN 143364)
     MONICA Y. KIM (SBN 180139)
 2   JULIET Y. OH (SBN 211414)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244
     Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COM
 6
     Attorneys for Chapter 11 Debtors and
 7   Debtors-in-Possession
 8

 9                        UNITED STATES BANKRUPTCY COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                  SANTA ANA DIVISION
12
     In re:                                    Lead Case No.: 8:21-bk-10958-ES
13

14   PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
     Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)
15
            Debtor and Debtor in Possession.   Chapter 11 Cases
16   _________________________________
17   In re:                                    NOTICE OF APPLICATION OF
                                               DEBTORS AND DEBTORS IN
18   3100 E. IMPERIAL INVESTMENT,              POSSESSION TO JOINTLY EMPLOY
     LLC, a Delaware limited liability         NAI CAPITAL COMMERCIAL, INC. AS
19   company,                                  REAL ESTATE BROKER PURSUANT
                                               TO 11 U.S.C. §§ 327 AND 328
20         Debtor and Debtor in Possession.
21   _________________________________
                                               [No Hearing Required – Local Bankruptcy
22      Affects both Debtors                   Rule 2014-1(b)]

23     Affects Plamex Investment, LLC only
24     Affects 3100 E. Imperial Investment,
25   LLC only

26

27

28
                                                1
     Case 8:21-bk-10958-ES        Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34                 Desc
                                   Main Document    Page 2 of 9


 1

 2          PLEASE TAKE NOTICE that Plamex Investment, LLC, a Delaware limited liability

 3   company (“Plamex”), and 3100 E. Imperial Investment, LLC, a Delaware limited liability

 4   company (“3100,” and together with Plamex, the “Debtors”), the debtors and debtors-in-

 5   possession in the above-captioned, jointly administered chapter 11 bankruptcy cases, have filed an

 6   application (the “Application”) for Court approval of their joint employment of NAI Capital

 7   Commercial, Inc. (“NAI Capital”) as their real estate broker, upon the terms and conditions

 8   described below and in the Application.

 9          PLEASE TAKE FURTHER NOTICE that the Debtors have made the decision that the

10   best interests of their estates are served by their employment of a highly qualified real estate broker

11   to assist the Debtors either to sell the real property owned by Plamex commonly known as Plaza

12   Mexico (“Plaza Mexico” or the “Property”), a 403,242 square-foot community shopping center

13   offering specialty retail and dining located in Lynwood, California just north of the 105 freeway

14   (approximately 20 minutes from LAX) for the most money possible or to find an investment

15   partner to team up with the Debtors either in connection with a sale process or a reorganization

16   process. After interviewing and consulting with a number of qualified real estate brokers, the

17   Debtors have decided that NAI Capital is the ideal broker for them.                 NAI Capital has

18   approximately 223 brokers working in 13 offices throughout Southern California, and NAI Capital

19   has an extremely strong presence in Southern California yet is part of a worldwide network that

20   provides NAI Capital with access to prospective buyers and investors worldwide. The Debtors

21   seek to employ NAI Capital as their real estate broker in accordance with the listing agreement

22   (the “Listing Agreement”) attached as Exhibit 1 to the Declaration of Chris Jackson annexed to the

23   Application (the “Jackson Declaration”).

24          PLEASE TAKE FURTHER NOTICE that the Debtors seek to employ NAI Capital as

25   their real estate broker to render, among others, the following types of professional services:

26                  a.      Identifying potential buyers and investors using NAI Capital’s worldwide

27          network;

28
                                                       2
     Case 8:21-bk-10958-ES         Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34               Desc
                                    Main Document    Page 3 of 9


 1                  b.     Assisting the Debtors to expeditiously formulate and implement a strategy

 2          for soliciting interest from potential buyers and investors, including by developing and

 3          implementing procedures and a timetable for marketing the Property for sale or

 4          investment;

 5                  c.     Introducing the Debtors to potential buyers and investors and coordinating

 6          due diligence investigations;

 7                  d.     Assisting the Debtors to evaluate proposals from interested parties,

 8          formulating negotiation strategies, and assisting in negotiations and closing of a sale or

 9          investment; and

10                  e.     Participating in hearings before the Bankruptcy Court with respect to the

11          matters upon which NAI Capital has provided services or advice, including, as relevant,

12          providing testimony.

13          PLEASE TAKE FURTHER NOTICE that the Listing Agreement is for a term of

14   approximately six months, ending on November 30, 2021, and is an exclusive Listing Agreement

15   where NAI Capital will serve as the Debtors’ sole and exclusive agent, if approved by the Court.

16          PLEASE TAKE FURTHER NOTICE that NAI Capital has not received any retainer

17   for this engagement and has not been paid any money by the Debtors at any time.

18          PLEASE TAKE FURTHER NOTICE that, in the event of a transaction closing, NAI

19   Capital shall be entitled to receive a commission in accordance with the Schedule of

20   Commissions contained in Exhibit A to the Listing Agreement. NAI Capital shall be entitled to a

21   commission of 1% of the sale price unless the consummated transaction is with any of the

22   “Excluded Persons” agreed to by the parties (as set forth in Exhibit C to the Listing Agreement),

23   in which case NAI Capital shall be entitled to a commission of 0.25% of the sale price. For

24   confidentiality reasons, Exhibit C is not included in the attachment to the Jackson Declaration.

25          PLEASE TAKE FURTHER NOTICE that, solely in order to save the expense of

26   preparing a fee application, the Debtors are requesting that their employment of NAI Capital be

27   pursuant to 11 U.S.C. § 328 and provide for NAI Capital to be paid its commission in connection

28
                                                      3
     Case 8:21-bk-10958-ES        Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34                 Desc
                                   Main Document    Page 4 of 9


 1   with the closing of any transaction without the need for a fee application or further Court order.

 2          PLEASE TAKE FURTHER NOTICE that, to the best of the Debtors’ knowledge and

 3   based upon the Jackson Declaration, NAI Capital does not hold or represent any interest

 4   materially adverse to the Debtors or the Debtors’ estates, and NAI Capital is a “disinterested

 5   person” as that term is defined in Section 101(14) of the Bankruptcy Code. It is the Debtors’

 6   understanding that NAI Capital is also being retained by The Source Hotel, LLC (“Source

 7   Hotel”), which is an affiliate of the Debtors and is a debtor in its own chapter 11 bankruptcy case

 8   pending before this Court (bearing case number 8:21-bk-10525-ES). However, NAI Capital’s

 9   proposed employment as the real estate broker for Source Hotel is subject to a separate listing

10   agreement that is part of an entirely separate employment application filed in the Source Hotel’s

11   chapter 11 bankruptcy case that relates to an entirely different property and is not tied to or linked

12   in any way to the Debtors’ proposed employment of NAI Capital in the Debtors’ chapter 11 cases.

13   Also for disclosure purposes only, NAI Capital has also been retained by The Source at Beach,

14   LLC and The Source Office, LLC (affiliated entities which are not in bankruptcy) with respect to

15   the balance of the Source property complex. To the best of the Debtors’ knowledge, other than as

16   set forth in the Application and in the Jackson Declaration, NAI Capital has no prior connection

17   with the Debtors, any creditors of the Debtors or their estates, or any other party in interest in the

18   Debtors’ cases, or their respective attorneys or accountants, the United States Trustee or any

19   person employed by the United States Trustee.

20          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-

21   1(b)(3)(E), any objection to and request for a hearing on the Application, in the form required by

22   Local Bankruptcy Rule 9013-1(f)(1), must be filed and served on the Debtors, counsel for the

23   Debtors and the Office of the United States Trustee within fourteen (14) days after the date of

24   service of this Notice plus three (3) additional days if served by mail, electronically, or pursuant

25   to Rule 5(b)(2)(D), (E), or (F) of the Federal Rules of Civil Procedure and Rule 9006 of the

26   Federal Rules of Bankruptcy Procedure.

27

28
                                                       4
     Case 8:21-bk-10958-ES       Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34              Desc
                                  Main Document    Page 5 of 9


 1          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-

 2   1(b)(4), if no objection and request for a hearing on the Application is timely filed and served,

 3   LNBYB will promptly lodge a proposed order approving the Application.

 4   Dated: June 11, 2021                        LEVENE, NEALE, BENDER, YOO
                                                 & BRILL L.L.P.
 5

 6                                               By:    /s/ Ron Bender
                                                        Ron Bender
 7                                                      Juliet Y. Oh
                                                        Proposed Counsel for Chapter 11 Debtors
 8                                                      and Debtors in Possession
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
Case 8:21-bk-10958-ES                Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34                                      Desc
                                      Main Document    Page 6 of 9
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled NOTICE OF APPLICATION OF DEBTORS
 3   AND DEBTORS IN POSSESSION TO JOINTLY EMPLOY NAI CAPITAL COMMERCIAL, INC. AS
     REAL ESTATE BROKER PURSUANT TO 11 U.S.C. §§ 327 AND 328 will be served or was served (a)
 4   on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 11, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
              Ron Bender rb@lnbyb.com
 9            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
               cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
              Nancy S Goldenberg nancy.goldenberg@usdoj.gov
10            Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
              Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
11            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
              Robert E Opera ropera@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
12            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
              Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
13            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On June 11, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
     Plamex Investment, LLC                                             Hon. Erithe A. Smith
18   6988 Beach Blvd                                                    United States Bankruptcy Court
     Suite B-215                                                        411 West Fourth Street, Suite 5040
19   Buena Park, CA 90621                                               Santa Ana, CA 92701-4593

20                                                                                    Service List continued on attached page

21
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
22   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 11, 2021, I served the following persons and/or entities by personal delivery, overnight mail
23   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
24   mail to, the judge will be completed no later than 24 hours after the document is filed.

25   None.

26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
27
      June 11, 2021                      Lisa Masse                                     /s/ Lisa Masse
28    Date                              Type Name                                       Signature


      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10958-ES        Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34              Desc
                                       Main Document    Page 7 of 9
Plamex and 3100                                                               Office of the U.S. Trustee
Secured, UST, Top 20, RSN                                                     Region 16
                                                                              411 W 4th St #7160
                                                                              Santa Ana, CA 92701


The Lynwood Redevelopment Agency        Wells Fargo Bank, N.A., as Trustee    Perkins Coie LLP
11330 Bullis Road                       Morgan Stanley Cap I Trust 2016-UBS   2901 N. Central Ave., Suite 2000
Lynwood, CA 90262                       9062 Old Annapolis Road               Attn: Liana W. Spendlove
                                        Columbia, MD 21045                    Phoenix, AZ 85012


CWCapital Asset Management              Natixis, New York Branch              Perkins Coie LLP
900 19th Street NW, 8th Floor           1251 Avenue of the Americas           1888 Century Park East, Suite 1700
Attn: Ariel Levin/Jake Hamel            New York, NY 10020                    Attn: Mark Birnbaum
Washington, DC 20006                                                          Los Angeles, CA 90067


Quarry Head 2017-1 Grantor Trust        c/o CWCapital Investments LLC         c/o Keybank Real Estate Capital
c/o Waterfall Asset Management, LLC     7501 Wisconsin Ave., Suite 500 West   11501 Outlook Street, Suite 300
1251 Ave. of the Americas, 50th Fl.     Attn: Chris McCormack                 Attn: Stephen J. Friedman
New York, NY 10020                      Bethesda, MD 20814                    Overland Park, KS 66211


c/o Keybank Real Estate Capital         Greenberg Traurig, PA                 Quarry Head 2017-1 Grantor Trust
11501 Outlook Street, Suite 300         Attn: Laura Gangemi Vignola, Esq.     c/o Waterfall Asset Management, LLC
Attn: Timothy R. Gruenenfelder          333 S.E. 2nd Avenue                   1140 Ave. of the Americas, 7th Fl.
Overland Park, KS 66211                 Miami, FL 33131                       New York, NY 10036


WF 1105, LLC                            Better & Best Building Service Inc.   Bioncos La Huerta
c/o Waterfall Asset Management, LLC     1833 Avenida San Lorenzo              8557 Orange Street
Attention: General Counsel              Fullerton, CA 92833                   Downey, CA 90242
1140 Ave of the Americas, 7th Fl
New York, New York 10036

Autofin USA                             Family Acupuncture & Herb Clinic      Fashion Qrew
3180 E. Imperial Hwy. #G                3150 E. Imperial Hwy B8-206           1324 E. Washington Blvd
Lynwood, CA 90262                       Lynwood, CA 90262                     Los Angeles, CA 90021



Bubbles Apparel                         Grupo Concordia LA                    Grupo Pakar LLC
2839 Sycamore Avenue                    5919 San Miguel Road                  9595 Six Pines Drive Suite 8210
La Crescenta, CA 91214                  Bonita, CA 91902                      The Woodlands, TX 77382



GTO Security                            Hip Hop Zone                          JPL Event Enterprise LLC
2202 S Figueroa Street, Suite 134       3100 E. Imperial Hwy #1009            1238 South Beach Blvd
Los Angeles, CA 90017                   Lynwood, CA 90262                     Anaheim, CA 92804



Happy Land                              Pho VNK                               Planet Fitness
6732 Los Verdes Dr. #3                  3180 E. Imperial Hwy, Suite C         125 E. Elm Street, Suite 300
Rancho Palos Verdes, CA 90275           Lynwood, CA 90262                     Conshohocken, PA 19428
        Case 8:21-bk-10958-ES   Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34      Desc
                                 Main Document    Page 8 of 9
Jose Alan Sandoval-Iniquez        The Kickin' Crab                 Star Buffet Lynwood
15137 San Jose Ave                3170 Imperial Hwy B4B102         11383 Long Beach Blvd
Paramount, CA 90723               Lynwood, CA 90262                Lynwood, CA 90262



Real De Oaxaca                    Request for Special Notice
11215 Long Beach Blvd #1010       Stephen T. Owens & Tania Ochoa
Lynwood, CA 90262                 Alvarez-Glasman & Colvin
                                  13181 Crossroads Parkway North
                                  Suite 400, West Tower
                                  City of Industry, CA 91746
         Case 8:21-bk-10958-ES        Doc 85 Filed 06/11/21 Entered 06/11/21 18:08:34           Desc
                                       Main Document    Page 9 of 9
Plamex and 3100                         Office of the U.S. Trustee
Secured and UST                         Region 16
                                        411 W 4th St #7160
                                        Santa Ana, CA 92701


The Lynwood Redevelopment Agency        Wells Fargo Bank, N.A., as Trustee
11330 Bullis Road                       Morgan Stanley Cap I Trust 2016-UBS
Lynwood, CA 90262                       9062 Old Annapolis Road
                                        Columbia, MD 21045



CWCapital Asset Management              Natixis, New York Branch              Perkins Coie LLP
900 19th Street NW, 8th Floor           1251 Avenue of the Americas           1888 Century Park East, Suite 1700
Attn: Ariel Levin/Jake Hamel            New York, NY 10020                    Attn: Mark Birnbaum
Washington, DC 20006                                                          Los Angeles, CA 90067



Perkins Coie LLP
2901 N. Central Ave., Suite 2000
Attn: Liana W. Spendlove
Phoenix, AZ 85012




Quarry Head 2017-1 Grantor Trust        c/o CWCapital Investments LLC         c/o Keybank Real Estate Capital
c/o Waterfall Asset Management,         7501 Wisconsin Ave., Suite 500        11501 Outlook Street, Suite 300
LLC                                     West                                  Attn: Stephen J. Friedman
1251 Ave. of the Americas, 50th Fl.     Attn: Chris McCormack                 Overland Park, KS 66211
New York, NY 10020                      Bethesda, MD 20814

c/o Keybank Real Estate Capital         Natixis, New York Branch              Quarry Head 2017-1 Grantor Trust
11501 Outlook Street, Suite 300         1251 Avenue of the Americas           c/o Waterfall Asset Management,
Attn: Timothy R. Gruenenfelder          New York, NY 10020                    LLC
Overland Park, KS 66211                                                       1140 Ave. of the Americas, 7th Fl.
                                                                              New York, NY 10036

Request for Special Notice
David M. Neff, III
Amir Gamliel, Cal. Bar No. 268121
PERKINS COIE LLP
1888 Century Park East, Suite 1700
Los Angeles, CA 90067
